                                                        Notice Recipients
District/Off: 1126−2                            User: admin                             Date Created: 1/2/2020
Case: 19−04687−DSC11                            Form ID: pdf000                         Total: 93


Recipients of Notice of Electronic Filing:
ba          Jon A Dudeck           jon_dudeck@alnba.uscourts.gov
aty         Bill D Bensinger           bdbensinger@csattorneys.com
aty         Brian R Walding            bwalding@waldinglaw.com
aty         Daniel D Sparks           ddsparks@csattorneys.com
aty         David Schoel          david@gallowayscott.com
aty         David S. Maxey            dmaxey@spain−gillon.com
aty         Eric L. Pruitt       epruitt@bakerdonelson.com
aty         Harry P Long          hlonglegal8@gmail.com
aty         Heather A Jamison             hlee@burr.com
aty         Jesse S Vogtle, Jr          jvogtle@balch.com
aty         John P. Dillman           houston_bankruptcy@publicans.com
aty         Jonathan E Raulston            jraulston@ehjlaw.com
aty         Lee R. Benton           lbenton@bcattys.com
aty         Michael A Hensley             Hensleylegal@aol.com
aty         Michelle Elaine Shriro            mshriro@singerlevick.com
aty         Paul Greenwood            pgreenwood@balch.com
aty         Paul Joseph Spina, III           pspina@spinalavelle.com
aty         Regan Loper          rloper@burr.com
aty         Rita L Hullett         rhullett@bakerdonelson.com
aty         Samuel Stephens            sstephens@bcattys.com
                                                                                                                          TOTAL: 20

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Steel City Pops Holding, LLC, et al.,          2821 Central Avenue, Ste. 109          Birmingham, AL 35209
ba          J. Thomas Corbett          Bankruptcy Administrator          1800 5th Avenue North           Birmingham, AL 35203
cr          ServisFirst Bank         c/o Brian R. Walding, Esq.         Walding LLC           2227 1st Ave S, Ste
            100        Birmingham, AL 35233
cr          NobleBank &Trust            c/o Baker Donelson          420 20th St. N.        Suite 1400       Birmingham, AL 35203
cr          Fritz Farm Retail Company, LLC             c/o Heather Jamison, Esq.         Burr & Forman LLP          420 N 20th
            Street       Suite 3400          Birmingham, AL 35203
cr          Bayer Development Company, L.L.C.               c/o Heather Jamison, Esq.         Burr & Forman LLP          420 N 20th
            St.       Ste 3400         Birmingham, AL 35203
cr          IMI Huntsville, LLC           c/o Heather Jamison, Esq.         Burr & Forman LLP           420 N 20th Street       Suite
            3400        Birmingham, AL 35203
cr          James Allen Watkins           % D. Sparks, B. Bensinger          1800 Financial Center         505 N. 20th
            St.       Birmingham, AL 35203
cr          Redmont Private Debt Fund III, L.P.           c/o Jesse S. Vogtle, Jr.       Balch & Bingham LLP           PO Box
            306        Birmingham, AL 35201
cr          Paula Preston        c/o David D. Schoel           Galloway, Scott & Hancock, LLC           2200 Woodcrest Place, Ste.
            310        Birmingham, AL 35209
cr          Jefferson County Board of Health/Jefferson County Department of Health               c/o David S. Maxey, Esq.        505
            20th Street North, Suite 1200          Birmingham, AL 35203
cr          Tarrant County         Linebarger, Goggan, Blair & Sampson, LLP              c/o Elizabeth Weller       2777 N.
            Stemmons Frwy Suite 1000             Dallas, TX 75207
cr          Dallas County         Linebarger Goggan Blair & Sampson LLP               c/o Elizabeth Weller        2777 N. Stemmons
            Frwy Suite 1000         Dallas, TX 75207
cr          Fort Bend County          Linebarger Goggan Blair & Sampson LLP               c/o John P. Dillman       Post Office Box
            3064        Houston, TX 77253−3064
cr          Harris County         Linebarger Goggan Blair & Sampson LLP               c/o John P. Dillman       Post Office Box
            3064        Houston, TX 77253−3064
cr          Kenneth A Williams            Property on Central LLC         15670 Highway 42           Shelby, AL 35143−7124
smg         Thomas Corbett          BA Birmingham             1800 5th Avenue North          Birmingham, AL 35203
10286135 Alabama Power             P.O. Box 242           Birmingham, AL 35292
10286136 American Express              NEED ADDRESS
10286137 Andan            7107 Gadsden Hwy, Unit 101A              Trussville, AL 35173
10308058 BMO Harris Bank N.A.                3925 Fountains Blvd.         Cedar Rapids, IA 52411
10286198 Birmingham District Tax Office               P O Box 13156          Birmingham, AL 35202−3156
10286138 Bluegrace Logistics             P.O. Box 4964, Dept. 108         Houston, TX 77210−4964
10315476 CITY OF GARLAND                    LINDA D. REECE             PERDUE BRANDON FIELDER ET AL                    1919 S
            SHILOH ROAD, SUITE 310, LB 40                  GARLAND, TX 75042
10319125 City of Fort Worth            200 Texas Street         Fort Worth, TX 76102
10286139 Clark Law Firm             2100 First Avenue North, Ste. 600           Birmingham, AL 35203
10286140 Clearfork Construction, Inc.             6630 Corporation Parkway, 220           Fort Worth, TX 76126
10286141 Cook's Pest Control             P.O. Box 59214          Birmingham, AL 35259−9214
10286142 Coyote            P.O. Box 742636           Atlanta, GA 30374
10292282 Credibly           25200 Telegraph Rd            STE 350        Southfield, MI 48033
10286199 Department of Revenue               Jefferson County Courthouse           Birmingham, AL 35263


       Case 19-04687-DSC11 Doc 80-1 Filed 01/02/20 Entered 01/02/20 11:29:52                                                     Desc
                   PDF Picklist Creditors & Ptys: Notice Recipients Page 1 of 2
10286143   Desired Temp Service Contractors, Inc.           P.O. Box 268         Bessemer, AL 35021
10308841   Fort Bend County          c/o John P. Dillman         Linebarger Goggan Blair & Sampson LLP            P.O. Box
           3064        Houston, Tx 77253−3064
10315482   GARLAND INDEPENDENT SCHOOL DISTRICT                           LINDA D REECE            C/O PERDUE BRANDON
           FIELDER ET AL             1919 S SHILOH ROAD, SUITE 310, LB 40                 GARLAND, TX 75042
10286196   General Counsel          State Department of         Industrial Relations       Montgomery, AL 36102
10308840   Harris County et al.        c/o John P. Dillman         Linebarger Goggan Blair & Sampson LLP            P.O. Box
           3064        Houston, Tx 77253−3064
10286200   Internal Revenue Service          801 Tom Martin Dr.          Birmingham, AL 35211
10286201   Internal Revenue Service          P. O. Box 7346         Philadelphia, PA 19101−7346
10286133   Internal Revenue Service          P.O. Box 7346         Philadelphia, PA 19101−7346
10286144   Jefferson County Dept. of Health           1400 6th Avenue South          Birmingham, AL 35233
10286145   Johnathan I Veazey          NEED ADDRESS
10286146   Kemco          P.O. Box 130609           Birmingham, AL 35213
10286147   Kenneth A. Williams           15670 Highway 42           Shelby, AL 35143−7124
10286148   Ko Capital, LLC          126 Mount Vista Ave           Greenville, SC 29605
10286149   Magic City Printing         112 Walter Davis Drive, Ste. D          Birmingham, AL 35209
10286150   Maynard, Cooper & Gale, P.C.            1901 Six Avenue North           240 Regions/Harbert Plaza        Birmingham, AL
           35203−2602
10286151   NeoPost         P.O. Box 6813          Carol Stream, IL 60197−6813
10286130   Noble Bank          c/o Eric Pruitt, Esq.       420 20th Street North, Ste. 1400       Birmingham, AL 35203
10286152   Noblebank & Trust           P.O. Box 998         Anniston, AL 36202
10286153   Paula Preston         15 The Falls Drive         Birmingham, AL 35216
10286154   Petra RMS         2140 11th Avenue South, Ste. 400            Birmingham, AL 35205
10286155   Redmont Advisory Group, LLC               820 Shades Creek Parkway, Ste. 1200         Birmingham, AL 35209
10286131   Redmont Bank           c/o Jesse Vogtle        P.O. Box 306         Birmingham, AL 35201
10286156   Redmont Private Debt Fund III           820 Shades Creek Parkway, Ste. 1200          Birmingham, AL 35209
10286157   Schaum Shieh Architecture Corporation            4916 Kelvin Drive, Ste. 12        Houston, TX 77005
10286202   Secretary of the Treasury         1500 Pennsylvania Ave. NW            Washington, DC 20220
10286158   Selective Insurance         P.O. Box 782747          Philadelphia, PA 19178−2747
10286132   ServisFirst Bank         c/o Brian Walding, Esq.         2227 1st Avenue South, #100         Birmingham, AL
           35233
10312025   Simon Property Group (Texas), L.P.            225 West Washington Street         Indianapolis, IN 46204
10286159   Sirote & Permutt, P.C.         2311 Highland Avenue South            Birmingham, AL 35205
10286134   State Of Alabama          Department Of Revenue/Legal Division             P.O. Box 320001        Montgomery, AL
           36132−0001
10286197   State of Alabama Dept. of Revenue            P O Box 320001          Montgomery, AL 36132
10286160   Stone Avant & Daniels, P.C.           1801 Oxmoor Road, Ste. 200           Birmingham, AL 35209
10286161   Sysco        1000 Sysco Drive           Calera, AL 35040
10286162   The Bancorp Bank           Lease Payment Center           P.O. Box 140733         Orlando, FL 32814−0733
10286163   Travelers        P.O. Box 660317           Dallas, TX 75266−0317
10325446   Tricorbraun Flex formerly Pacific Bag           15300 Wood−Red Rd NE #A             Woodinville, WA 98072
10286204   US Securities and Exchange Commission              Regional Dir. Branch of Reorganization         Atlanta Regional Office
           Suite 900        950 East Paces Ferry Road           Atlanta, GA 30326
10286164   Uline        ATTN: Accounts Receivable             P.O. Box 88741         Chicago, IL 60680−1741
10296867   UniFi Equipment Finance, Inc.           3893 Research Park Drive          Ann Arbor, MI 48108
10286203   United States Attorney         Northern District of Alabama          1801 Fourth Avenue North         Birmingham, AL
           35203
10306811   Warre, Averett, Kimbrough & Marino, LLC               % Amsher Collection Service         4524 Southlake Pkwy
           #15        Birmingham, AL 35244
10286165   Warren Averett, LLC           2500 Acton Road          Birmingham, AL 35243
                                                                                                                       TOTAL: 73




     Case 19-04687-DSC11 Doc 80-1 Filed 01/02/20 Entered 01/02/20 11:29:52                                                    Desc
                 PDF Picklist Creditors & Ptys: Notice Recipients Page 2 of 2
